NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
DONGBU STEEL CO., LTD.,
Plaintiff,
and
UNION STEEL MANUFACTURING CO., LTD.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendan,t-Appellee,
and
ARCELORMITTAL USA, INC.,
Defendant,
and
UNITED STATES STEEL CORPORATION,
Defendant-Appellee.
2010-1271
Appea1 from the United States C0urt of Inte1'nati0na1
Trade in case n0. 07-CV-0125, Judge DelisSa A. RidgWay.
ON MOTION

DONGBU STEEL V. US
0 R D E R
The United States moves for
2
a 30-day extension of
ti1ne,' until August 5, 2010, for the appellees to file their
briefs.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
gm 0 7 2010
Date
Dona1d B. Carneron, Esq.
Wi11iam A. Fenne]l, Esq.
C1audia Burke, Esq.
Jeffrey D. Gerrish, Esq.
S21
CCf
FOR THE COURT
/s/ J an Horba1§/§
J an Horbaly
C1c-ark
FIL
u.s. c0uRT 0FEi=)P£ALs FOR
ms FEnERAL c1Rcurr
JUL 0 7 2010
JAN HORBALY
C|.ERK